COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jamshid Banakar v. Ulrike Krause

Appellate case number:    01-21-00609-CV

Trial court case number: 2016-88890

Trial court:              308th District Court of Harris County

        On March 17, 2022, this Court granted appellee/cross-appellant Ulrike Krause’s Motion
for Supplemental Clerk’s Records. On April 14, 2022, appellee/cross-appellant filed an Agreed
Second Motion for Supplemental Clerk’s Records, asserting two previously-requested items had
yet to be filed, and requesting two additional items.
        The motion is granted. To the extent the clerk’s record does not already contain them,
we order the trial court clerk to file within fifteen days of the date of this order a supplemental
clerk’s record containing the following items:
           •   Order in Suit to Modify Parent-Child Relationship (signed August 31, 2021);
           •   Income Withholding for Support (signed August 31, 2021);
           •   Child Support Review Order (signed October 11, 2018); and
           •   Agreed Final Decree of Divorce (signed March 22, 2017).
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                             Acting individually


Date: April 21, 2022